DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 9-17 in the reply filed on 12/20/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 9-11, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 of Patent No. US 10,506,685.
Below is the table of comparison between claims in cases involved in this double patenting rejection.
Differences are underlined. 

Subject Application Claim Text 
Application # 16/673,308 (hereafter ‘308)
Conflicting Patent Claim Text
US Patent # 10,506,685 (hereafter ‘685)
9. A biomechatronic component for operation within or attached to a biomechatronically enhanced organism, comprising: a communication interface comprising a wireless transceiver and configured to enable data communications via a wireless data communication link with a lighting device; and a processor coupled to communicate via the communication interface and configured to control communications via the communication interface.
1. A lighting device, comprising: a light source configured to illuminate an area and provide radiant energy in the area; an additional source of radiant energy configured to enable charging of a power source of a biomechatronic component within or attached to a biomechatronically enhanced organism, wherein the additional source of radiant energy comprises a radio wave source; a directional microwave source; or a source of ultrasound; at least one sensor coupled to detect input in the area of the lighting device; and a processor configured to: control lighting functions from the light source based upon input from the sensor; and control an operation of the additional source of radiant energy.
2. The lighting device of claim 1, further comprising a communication interface, wherein: the communication interface comprises a wireless transceiver and is configured to provide a wireless data communication link for use by the biomechatronic component; and the processor is coupled to communicate via the communication interface and further configured to control communications via the communication interface to enable the biomechatronic component to influence the operation of the additional source of radiant energy.
10. The biomechatronic component of claim 9, wherein the wireless transceiver implements visible light communication.
3. The lighting device of claim 2, wherein the wireless data communication link is provided via optical wireless communication between the lighting device and the biomechatronic component.
4. The lighting device of claim 3, wherein the communication interface is further configured to control the light source to implement the optical wireless communication via visible light communication.
11. The biomechatronic component of claim 9, wherein the processor is further configured to control communications via the communication interface, the controlled communications enabling: identification of a location of the biomechatronically enhanced organism; and services related to the identified location.
5. The lighting device of claim 2, wherein the processor is further configured to utilize an exchange of data communications between the lighting device and the biomechatronic component to: identify a location of a biomechatronically enhanced organism; and provide services related to the identified location.
13. The biomechatronic component of claim 9, further comprising: a memory accessible by the processor; and executable client programming stored in the memory, wherein execution of the client programming by the processor configures the biomechatronic component to: communicate with a server executing on a processor of the lighting device; and submit a client request to the server, the client request comprising a processing job to be performed via the server.
6. The lighting device of claim 1, further comprising: a memory accessible by the processor; and executable server programming stored in the memory, wherein execution of the server programming by the processor configures the lighting device to: communicate with a client executing on a processor of the biomechatronic component; and perform a processing job in response to a client request from the biomechatronic component.

	
	Regarding claim 9, all limitations of the subject application '308 are included in claims 1 and 2 of the stated patent ‘685.

	Regarding claim 10, all limitations of the subject application '308 are included in claim 3 and 4 of the stated patent ‘685.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canora et al. (US Patent number: 6,009,247).

Regarding claim 9, Canora teaches a communication interface comprising a wireless transceiver (FIG. 2, TRANSCIEVER 39) and configured to enable data communications via a wireless data communication link (FIG. 2, external emission and receiving element 40) with a lighting device (column 3, lines 28-30, “Where the wireless transmission is through optical means the external emission and receiving element 40 would be a light emitting and responsive diode”); and a processor (FIG. 2, MICRO_CONTROLLER) coupled to communicate via the communication interface and configured to control communications via the communication interface (column 3, lines 12-15, “microcontroller 35 with a data transfer terminal 36 and a clock terminal 37, a modem 38, and wireless signal transciever 39 connected to a combined external signal emission and receiving element 40”).

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. (Pub. No.: US 2008/030660 A1).

Regarding claim 14, John teaches an energy store (FIG. 1, energy storage mudule 220); and a charger (FIG. 1, charging 214) coupled to the energy store and configured to utilize radiant energy (paragraph [0072], “radiofrequency energy, thermal energy, sound energy, and other sources radiant energy”)  provided via artificial manipulation by a lighting device to charge the energy store (claim 6, “A photovoltaic charger configured for charging the rechargeable power supply, said charger containing at least one photosensitive surface which is cranially disposed and configured with a light-to-electricity transducer”).

Regarding claim 15, John further teaches the charger is a photovoltaic charger responsive (paragraph [0053], “a photovoltaic (i.e. `solar`) energy harvester”) to light produced via artificial manipulation by the lighting device to provide electrical power to charge the energy store (paragraph [0028], “the electrical storage module 220 would normally contain at least one battery 222a,b which can be rechargeable” and claim 6. “A photovoltaic charger configured for charging the rechargeable power supply, said charger containing at least one photosensitive surface which is cranially disposed and configured with a light-to-electricity transducer”).

Regarding claim 16, John further teaches the charger is a microwave charger responsive to a microwave produced via artificial manipulation by the lighting device to provide electrical power to charge the energy store (paragraph [0012], “the power charging module harnesses RF energy which is ambient and naturally occurring, or which is actively transmitted by a transmitter device, then an antenna have at least one extra-cranially disposed surface which is disposed for harnessing the RF energy”, as Microwaves are basically radio frequency(RF) waves).

Regarding claim 17, John further teaches the charger is an ultrasonic charger responsive to an ultrasound produced via artificial manipulation by the lighting device to provide electrical power to charge the energy store (paragraph [0041], “modalities such as light, sound (including ultrasound), motion (i.e. kinetic), and RF harvesting can be used with the systems and methods used by devices shown in FIG. 1 trough FIG. 5 which depend upon displacement of electrical charge in the generation and storage of power”).	 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “store the produced information related to operation of the biomechatronic component or the biomechatronically enhanced organism in the memory; and further control communications via the communication interface to deliver, to the lighting device, the produced information related to operation of the biomechatronic component or the biomechatronically enhanced organism and information related to the sensed condition”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831